NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 18-3619
                                      ____________

                                 In re: FENDI BROOKS,
                                            Petitioner
                                      ____________

                 On Petition for Writ of Mandamus to the District Court
                                  of the Virgin Islands
                       (Related to D.C. No. 3-18-cr-00042-002)

                                      ____________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   August 12, 2019

           Before: CHAGARES, HARDIMAN, and RESTREPO, Circuit Judges.

                                 (Filed: January 27, 2020)

                                      ____________

                                        OPINION *
                                      ____________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
HARDIMAN, Circuit Judge.

       Fendi Brooks petitioned this Court for a supervisory writ of mandamus. She

claims the District Court of the Virgin Islands has unconstitutionally delegated to the

United States Marshal’s Service the power to determine whether pretrial detainees are

shackled in court.

       At the time she filed her petition, Brooks was a pretrial detainee. But she has since

pleaded guilty and was sentenced on October 31, 2019. This change in status renders her

case moot under the Supreme Court’s decision in United States v. Sanchez-Gomez, 138 S.

Ct. 1532 (2018). In that case, four pretrial detainees challenged the constitutionality of a

blanket policy of using full restraints during pretrial proceedings. Id. at 1536. The

Supreme Court held their case moot following their guilty pleas. See id. at 1540–42.

       Brooks’s petition is, as her counsel rightly acknowledged, likewise moot.

Petitioner’s Letter Br. at 1-2 (Jan. 13, 2020) (quoting Sanchez-Gomez, 138 S. Ct. at

1540)). While Brooks could theoretically violate the law and appear in court again, we

“assume that [litigants] will conduct their activities within the law and so avoid

prosecution and conviction.” O’Shea v. Littleton, 414 U.S. 488, 497 (1974). So we will

dismiss the petition for mandamus.




                                                  2